Citation Nr: 0426795	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-15 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a hemorrhoid disorder, 
currently evaluated at zero percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1993, 
he also had service in the U.S. Army Reserves.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Regional Office (RO).  
An informal conference was held at the RO, in lieu of a local 
hearing that was initially requested.  At this September 2002 
informal conference, the veteran withdrew his claims for 
service connection for dental and cholesterol disorders.  He 
verified these withdrawals via a VA Form 
21-4138, dated September 16, 2002.  Therefore, no further 
action on these matters are necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
of a hemorrhoid disorder has been obtained by the RO and the 
duty to notify has been satisfied.  

2.  The veteran has intermittent recurrences of hemorrhoids 
that cause bleeding, but do not result in more than moderate 
disability.  

3.  There is no evidence of irreducible large or thrombotic 
hemorrhoids with excessive redundant tissue; anemia or 
fissures; or impairment of sphincter control, stricture, or 
prolapse.


CONCLUSIONS OF LAW

1.  VA's duties to notify and assist the appellant have been 
met in this case.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  The criteria are not met for a rating higher than zero 
percent for the service-connected hemorrhoids.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, 
Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Additionally, if an application 
for a benefit is incomplete, VA shall notify the claimant and 
the claimant's representative, if any, of the information 
necessary to complete the application.  38 U.S.C.A. 
§ 5102(b); see also 38 C.F.R. § 3.159(b)(2) (receipt of 
incomplete application triggers notice of information 
necessary to complete information).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VCAA letters were sent in August 2001, in 
March, August and September 2002, and in July 2003.  The 
statement of the case (SOC) is dated August 2002, and 
supplemental statements of the case (SSOCs) are dated January 
2003 and March 2004.  

Through these documents, as well as additional notice letters 
sent in the course of the veteran's claims processing, the 
veteran was specifically informed of what was required to 
substantiate his claim (July 2002 rating decision, August 
2002 SOC, January 2003 and March 2004 SSOCs, July 2003 
letter); of what evidence he was required to submit (VA 
letters dated August 2001, March and September 2002, and July 
2003); what VA was responsible for obtaining (VA letters 
dated August 2001, September 2002 and July 2003), what VA had 
already done on his behalf (August 2002 SOC, January 2003 and 
March 2004 SSOCs); and that he should advise VA of or submit 
anything additional evidence he had (August 2001 and 
September 2002 letters).  See 38 C.F.R. § 3.159.  

Thus, VA has advised the veteran of the evidence needed to 
substantiate his claim, what evidence VA was responsible for 
obtaining, what evidence the veteran was responsible for 
providing, and the need for the veteran to advise VA of, or 
to submit any information in his possession.  38 C.F.R. 
§ 3.159(b)(1); see also 38 U.S.C.A. § 5103(a).  

Although some of this notice was provided after the initial 
July 2002 rating decision, there is no indication that the 
veteran is in any way prejudiced by the order of the events 
in this case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the timing of the notice provided is not shown to 
have any effect on the case, or to have caused any injury to 
the veteran.  This is specifically proved, in this case, by a 
review of the submissions after the veteran received the SOC.  
Other than the veteran's contention that a greater rating 
should be assigned because of his subjective lay impressions, 
there is no assertion or showing that there is any evidence 
not of record that would in any way impact the instant claim.  
See Espiritu v. Derwinski, 2 Vet App 492 (1992).  

Based on a review of the evidence, the veteran has been 
provided every opportunity to submit evidence, and to attend 
hearings, both at the RO, and in Washington, D.C., before a 
Veterans Law Judge.  His claims were further clarified at a 
September 2002 informal conference.  He has been provided 
with notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence VA would secure on his behalf.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Additionally, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, his service medical records, VA clinical records, and 
non-VA medical records pertinent to the hemorrhoids claim 
have been obtained.  He has also been afforded two VA 
sponsored examinations.  

The record has been fully developed with respect to the 
instant matter at issue, and although the veteran continues 
to disagree, "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he could submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (2004).  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  Accordingly, the Board 
concludes that the duty to assist and notify as contemplated 
by the applicable provisions, including the VCAA, has been 
satisfied in the instant appeal.  


Hemorrhoids

Ratings for service-connected disabilities are determined by 
applying a schedule of ratings (Schedule), which is based, as 
far as practical, on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt 
regarding the severity of the disability at issue is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

VA's regulations used to rate disabilities affecting the 
digestive system were revised on July 2, 2001.  Because the 
rating decision at issue shows that the veteran's claim for 
an increase was received in June 2001, the Board must 
consider whether the changes to 38 C.F.R. § 4.114 impact the 
instant case.  See 66 Fed. Reg. 29488-29489 (May 31, 2001).  
However,  a review of the pertinent regulatory material 
reveals that the changes did not involve the rating criteria 
for hemorrhoids.  Thus, neither version of the rating 
criteria, new or old, is factually more favorable than the 
other.  VAOPGCPREC 3-2000 (April 10, 2000).  Therefore, the 
changes to 38 C.F.R. § 4.114 are immaterial to the instant 
case.  

The RO has evaluated the veteran's hemorrhoids at the zero 
percent level pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under this code a noncompensable evaluation is 
warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent evaluation requires large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 
7336.

In this case, the veteran has complained of recurrent 
hemorrhoids with bleeding.  

VA outpatient treatment records do not show that the veteran 
complained of, or was examined or treated for, his hemorrhoid 
disorder.  In fact, rectal examinations were declined 
approximately three times when the veteran was examined for 
unrelated disorders.  In September 2002, the veteran was seen 
by VA's Gastro-Intestinal clinic for recurrent heartburn.  At 
that examination, he did report a history of bright red blood 
on tissue that he attributed to his hemorrhoid disorder.  No 
current complaints of hemorrhoids were noted, however.  

Recent VA treatment records show that the veteran had 
multiple complaints with respect to unrelated disorders on 
March 3, 2003, but hemorrhoids was not listed.  Likewise, on 
July 7, 2003 and August 20, 2003, he was seen for unrelated 
disorders.  No complaints, findings, or assessments of his 
hemorrhoid disorder were reflected. 

Non-VA treatment records were received in December 2002.  
These records include entries dating as far back as 1993, but 
show primarily treatment for other, non-related disorders.  
They include a summary of care, listing the veteran's 
"chronic illnesses."  Hemorrhoids is not listed as a 
condition on that form.  A July 2002 record shows that the 
veteran complained of blood in his urine.  More recent 
records, while reflecting current treatment for a variety of 
disorders, do not show complaints, treatment, or findings for 
a hemorrhoid disorder.  

Private clinical records reveal that although the veteran's 
history of hemorrhoids was noted during his October 1999 
"establish visit," where he complained of headaches, there 
were no objective findings or diagnoses of hemorrhoids at 
that visit, or on subsequent visits.  

The report of the April 2002 VA examination reveals that the 
veteran reported a history of a hemorrhoid in 1970, with no 
surgery.  He also reported 2 to 3 episodes of bleeding per 
week, and that he used Preparation H.  There were no problems 
with sphincter control, fecal leakage, or "thrombosis of 
bleeding of hemorrhoid."  Objectively, hemoccult stool was 
negative, and sphincter tone was normal.  There was no 
fissure, and no active bleeding.  The proctoscope examination 
did not show any hemorrhoid at that time.  The pertinent 
diagnosis was status-post hemorrhoids.  

The report of the July 2003 VA examination shows that the 
veteran reported suffering from hemorrhoids for the last 10 
to 15 years.  He did not have any surgery.  He still 
experienced bleeding.  He had good sphincter control, and 
there was no fecal leakage.  He used Preparation H.  
Objectively, the hemoccult stool test was negative.  There 
were no fissures or ulcerations.  The proctoscopic 
examination showed hemorrhoids at the 3:00 and 4:00 
positions.  The pertinent diagnosis was status-post internal 
hemorrhoids.  

There is no evidence showing that the veteran has a 
hemorrhoid disability that is more than moderate in nature.  
In fact, the veteran's disorder appears to be mild.  As a 
zero percent evaluation is warranted for both a mild or 
moderate hemorrhoid disability, the Board need not resolve 
this issue at this time, as there is no evidence showing that 
a rating higher than zero percent is currently warranted.  

There is no evidence that the veteran's hemorrhoids are 
irreducible with excessive redundant tissue.  Thus, a 10 
percent rating is not warranted by the evidence of record.  
There is also no evidence of anemia or fissures, and a 20 
percent rating is also not warranted.  Thus, a higher rating 
for hemorrhoids is not warranted under VA's Schedule.  

Additionally, the veteran has not submitted or otherwise 
suggested that any additional medical or other evidence 
exists that could show his hemorrhoids have markedly 
interfered with his employment.  There also is no indication 
that he has been frequently hospitalized for treatment of 
this disability.  To the contrary, he expressly denied that 
he has ever had surgery for this condition, and the record 
reveals that he was employed until such a time that his 
employer relocated to Mexico.  Consequently, the Board is not 
required to address referral for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
any further.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim for a 
greater level of compensation.  In reaching this conclusion, 
the Board has considered the benefit of the doubt doctrine, 
but it is inapplicable when, as here, the preponderance of 
the evidence is unfavorable.  38 U.S.C.A. § 5107(b).



ORDER

An increased rating for service-connected hemorrhoids is 
denied.  




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



